MEMORANDUM OPINION

No. 04-07-00706-CR

Alonzo Guerra DE LA GARZA,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CR-2474
Honorable Catherine Torres-Stahl, Judge Presiding


PER CURIAM
 
Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	December 5, 2007

DISMISSED FOR WANT OF JURISDICTION

	It appears that appellant is attempting to appeal from an order modifying the terms of his
community supervision.  The Legislature has not conferred the right to appeal from an order
modifying the conditions of community supervision.  See Davis v. State, 195 S.W.3d 708, 710 (Tex.
Crim. App. 2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).  Accordingly, on
October 22, 2007, this court ordered appellant to show cause why this appeal should not be
dismissed for want of jurisdiction.  No response has been received.
	This appeal is dismissed for want of jurisdiction.

								PER CURIAM

 
DO NOT PUBLISH